Name: Regulation (EEC) No 472/73 of the Commission of 31 January 1973 on detailed rules for the application of the compensatory levies to be charged in certain cases on sugar exports
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/56 Official Journal of the European Communities 26 . 2 . 73 REGULATION (EEC) No 472/73 OF THE COMMISSION of 31 January 1973 on detailed rules for the application of the compensatory levies to be charged in certain cases on sugar exports THE COMMISSION OF THE EUROPEAN COMMUNITIES , 1972, laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and criteria for fixing the amount of such refunds ; Whereas it must be assumed that the non-application of compensatory levies , in particular to products with a considerable sugar content and for which there are customary trade flows, would lead to distortions of competition ; whereas it is necessary to apply the compensatory levies apart from sugar as such also to the products listed in the abovementioned Regulations ; Whereas it should be provided that the provisions governing the determination of the sugar content of the various specific products should apply also for the compensatory levy ; Having regard to the Treaty establishing the European Economic Community ; Having regard to the Treaty (*) concerning the Accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed at Brussels on 22 January 1972, and to the Act ( 2) annexed thereto ; Having regard to Council Regulation No 1009/67/ EEC (3) of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 174/73 ( 4 ) ; Having regard to Council Regulation (EEC) No 223/73 (5 ) of 31 January 1973 laying down general rules to ensure the proper functioning of the common organization of the market in sugar following the accession of the new Member States , and in particular Article 1 (4) thereof ; Whereas Article 1 (3 ) of Regulation (EEC) No 223/73 provides that where necessary the compensatory levies to be applied pursuant to Article 1 of the said Regulation shall be applied also to exports of products containing sugar and covered by the following Regulations : Council Regulation (EEC) No 804/68 (6 ) of 27 June 1968 on the common organization of the market in milk and milk products , as last amended by Regulation (EEC) No 1411/71 ( 7), Council Regu ­ lation (EEC) No 865/68 ( 8 ) of 28 June 1968 on the common organization of the market in products processed from fruit and vegetables , as last amended by Regulation (EEC) No 1425/71 ( 9), and Council Regulation (EEC) No 2682/72 ( 10 ) of 12 December Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Sugar ; HAS ADOPTED THIS REGULATION : Article 1 The compensatory levies on exports of the products listed in Article 1 ( 1 ) (d) of Regulation No 1009/67/ EEC, provided for in Article 1 of Regulation (EEC) No 223/73 , shall apply also to the products and goods listed in the Annex to this Regulation . ( J ) OJ No L 73 , 27. 3 . 1972, p. 5 . ( 2 ) OJ No L 73 , 27. 3 . 1972 , p. 14 . ( 3) OJ No 308 , 18 . 12 . 1967, p . 1 . (4) OJ No L 25, 30. 1 . 1973 , p. 1 . (5 ) OJ No L 27, 1 . 2 . 1973 , p. 6 . (6) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 7 ) OJ No L 148 , 3 . 7 . 1971 , p. 4 . ( 8) OJ No L 153 , 1 . 7 . 1968 , p. 8 . ( 9 ) OJ No L 151 , 7. 7. 1971 , p. 1 . Article 2 For the purposes of Regulation (EEC) No 223/73 the sucrose content, including the content of other sugars expressed as sucrose, shall be determined :H OJ No L 289, 27. 12. 1972 , p . 13 . 26. 2 . 73 Official Journal of the European Communities No L 53/57 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities .  in accordance with Article 13 of Commission Regulation (EEC) No 394/70 ( 1 ) of 2 March 1970 on detailed rules for the application of export refunds on sugar, in the case of products covered by Regulation No 1009/67/EEC ;  the provisions applicable to exports of the products covered by Regulations (EEC) Nos 804/68 , 865/68 and 2682/72 , in the case of such products . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1973 . For the Commission The President Francois-Xavier ORTOLI (x) OJ No L 50, 4. 3 . 1970, p. 1 . ANNEX I. List of products specified in Article 1 and covered by Regulation (EEC) No 804/68 CCT Description of goodsheading No 04.02 Milk and cream, preserved, concentrated or sweetened : B. Containing added sugar (but excluding products with less than 20% sugar content) No L 53/58 Official Journal of the European Communities 26 . 2 . 73 II. List of products specified in Article 1 and covered by Regulation (EEC) No 865/68 CCT heading No Description of goods 20.04 Fruit, fruit-peel and parts of plants , preserved by sugar (drained , glacÃ © or crystallized ) : B. Other (but excluding products of a total sugar content of less than 30% ) 20.05 Jams , fruit jellies , marmalades , fruit purÃ ©e and fruit pastes , being cooked preparations, whether or not containing added sugar (but excluding products of a total sugar content of less than 30% ) III . List of products or goods specified in Article 1 and covered by Regulation (EEC) No 2682/72 but excluding products or goods with a sugar content of less than 25% CCT heading No Description of goods 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum C. White chocolate D. Other ex 18.06 Chocolate and other food preparations containing cocoa ex 19.08 Pastry, biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion ex 21.07 Food preparations not elsewhere specified or included : F. Other 22.09 Ethyl alcohol, undenatured, of a strength of less than 80 ° ; spirits ,liqueurs and other spirituous beverages ; compound alcoholic pre ­ parations (known as 'concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages